Filed Pursuant To Rule 433 Registration No.333-204695 Issuer Free Writing Prospectus dated July 24, 2015 Relating to Preliminary Prospectus dated July 15, 2015 RADA Electronic Industries (Nasdaq: RADA) Investment Overview July 2015 RADA Electronic Industries Ltd. (the “Company”) has filed a registration statement (including a prospectus) with the Securities and Exchange Commission for the offering to which this presentation relates.Before you invest, you should read the prospectus in that registration statement and other documents that the Company has filed with the Securities and Exchange Commission for more complete information about the Company and the offering.You may get these documents for free by visiting EDGAR on the Commission’s website at www.sec.gov. This presentation contains certain statements that may be deemed to be “forward looking statements” within the meaning of Section 27A of the Securities Act and Section 21E of the Securities Exchange Act of 1934, as amended.Reference is made in particular to the descriptions of our plans and objectives for future operations, assumptions underlying such plans and objectives and other forward looking terminology such as “will”, “would”, “may”, “should”, “estimates”, “expects”, “believes”, anticipates”, “intends”, “projects”, “predicts”, “targets”, or similar terms, variations of such terms or the negatives of such terms.Forward looking statements are based on management’s current expectations.Although the Company believes that the expectations reflected in these forward-looking statements are reasonable, they do involve assumptions, risks and uncertainties, and these expectations may prove to be incorrect. The Company's actual results could differ materially from those anticipated in these forward-looking statements as a result of a variety of factors including but not limited to those risks and uncertainties relating to difficulties or delays in development, testing, regulatory approval, production and marketing of the Company’s product candidate and those risks and uncertainties associated with the protection of the Company’s intellectual property rights.All forward-looking statements attributable to the Company or persons acting on its behalf are expressly qualified in their entirety by these factors.You should not place undue reliance on these forward-looking statements, which speak only as of the date of this presentation.Other than as required under the securities laws, the Company does not assume a duty to update these forward-looking statements. This presentation shall not constitute an offer to sell or the solicitation of an offer to sell or the solicitation of an offer to buy any securities of the Company nor shall there be any sale of securities in any jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such jurisdiction. The service marks, trademarks and trade names referred to in this presentation are the property of their respective owners. Solely for convenience, the trademarks and trade names in this presentation are referred to without the®, © and TM symbols, but such references should not be construed as any indicator that their respective owners will not assert, to the fullest extent under applicable law, their rights thereto. 2 DISCLAIMER PRELIMINARY PUBLIC OFFERING TERMS Issuer: RADA Electronic Industries Ltd. (Nasdaq: RADA) Type of Offering: Public Follow-on Offering Book Runner: Chardan Capital Markets, LLC. Offering amount: Up to $8,500,000 Securities being Offered: Common Over-Allotment Option: 15 % Exchange: NASDAQ 3 Capital Markets Performances Market Cap $18.0 million Price $1.88/share 90-Day ATV EV/EBITDA (LTM) 14.3x Preliminary Offering Terms 4 USE OF PROCEEDS ($MM) Debt Repayment Transaction Fees and Expenses Total COMPANY OVERVIEW §RADA Electronic Industries Ltd. is a defense electronics contractor specializing in the development, manufacture and sale of avionics solutions, inertial navigation systems and ground-based radars §Founded in 1970 and went public in 1985 §Headquartered in Netanya, Israel and currently has 110 employees §Company primarily sells to United States, domestic Israel, Asia and Latin America 5 PRODUCTS §Avionics: Data/video recording, Intelligence, Surveillance (“ISR”) and Reconnaissance upgrades and Build-to-Spec/Build-to-Print units for manned platforms & Unmanned Aerial Vehicles (“UAV”) §Inertial navigation systems (“INS”): includes
